Citation Nr: 1716987	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In December 2016, the Board requested a medical expert opinion regarding this appeal.  That opinion has been completed, and the appeal has been returned to the Board for further adjudication.



FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss is etiologically related to his active duty service.

2.  The Veteran's tinnitus is a symptom of his hearing loss - both of which result from acoustic trauma in service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107:38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as hearing loss and tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38°C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks service connection for bilateral sensorineural hearing loss and for tinnitus.  He currently has diagnoses of both.  See, e.g., March 2013 VA Examination.  The Veteran stated that he was exposed to noise trauma in service while training with weapons and grenades.  See April 2012 Notice of Disagreement.  Further, while serving in the Republic of Vietnam, he was exposed to bombings three or four times a week.  The Veteran is competent to testify to his in-service noise exposure, and the Board finds his testimony credible and probative of the issue.

As an initial matter, sensorineural hearing loss is an organic disease of the nervous system and is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, evidence does not show that sensorineural hearing loss was manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The record contains conflicting evidence regarding whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.

March and April 1970 service treatment records reflect that the Veteran sought treatment for ear blockage and decreased hearing in his right ear.  During his April 1970 separation examination, he scored 15 out of 15 on a whispered voice test, but was not given an audiogram.  At that time, he did not report any ear or hearing problems.

June 1996 private medical records reflect treatment for a left earache, and October 1996 records indicate that the Veteran had noise-induced hearing loss with tinnitus associated to the hearing loss.

A March 2013 VA audiological examination report shows that the Veteran currently has tinnitus and bilateral sensorineural hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner opined that the Veteran's hearing loss was less likely than not related to his military service because he had normal hearing upon separation from service. The examiner also stated that the Veteran's tinnitus is not due to noise exposure.  The examiner did not address service treatment records reflecting treatment for earwax and hearing problems, and did not note that the separation examination did not include an audiogram.  She also did not provide a rationale for the conclusion that tinnitus is not due to noise exposure.

July 2015 private medical records reflect that the Veteran was exposed to high levels of noise during service, and contains medical opinion that his bilateral hearing loss was, at least in part, more likely than not noise related.

In April 2017, the Board obtained an expert medical opinion regarding the Veteran's bilateral hearing loss and tinnitus.  After thoroughly reviewing the file, the expert noted that the Veteran had sought treatment for his right ear in service, and further noted that the whisper test at separation was unreliable.  Because the expert found ample subjective evidence of acoustic damage to the right ear in service, he concluded right ear hearing loss and tinnitus as likely as not had its onset during military service.  While the expert noted medical literature on delayed onset hearing loss, he ultimately determined that the evidence of record could not link left ear hearing loss to service.  The expert did not address the July 2015 private medical records regarding bilateral hearing loss.

The record contains a March 2013 examination finding no nexus between bilateral hearing loss and service, but offering an insufficient rationale for that determination.  The record further contains a July 2015 private medical opinion finding the bilateral hearing loss to be more likely than not related to in-service noise exposure, but offering limited rationale for that opinion.  Finally, the record contains an April 2017 expert medical opinion offering a detailed rationale linking right ear hearing loss to the Veteran's service, but declining to link left ear hearing loss to service.  Thus, the Board finds the evidence of record to be in relative equipoise as to whether the Veteran's bilateral hearing loss was etiologically related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds bilateral hearing loss to be etiologically related to service.  38 U.S.C.A. § 5107(b).

October 1996 private medical records indicate that the Veteran's tinnitus was associated with hearing loss.  VA recognizes that tinnitus may be a symptom of hearing loss.  M21-1, Chapter III.iv.4.B.4.i.  Thus, resolving any reasonable doubt in favor of the Veteran, service connection for tinnitus is granted as resulting from the same etiology as hearing loss.  Id.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


